PER CURIAM.
This appeal is taken from a judgment of dismissal of a petition for a writ of mandate, after de*783murrer sustained to such petition on the ground that it did not contain facts showing a cause of action. It depends for its determination upon the construction to he given to subdivision 23 of section 25 of the county government act of 1891, as affecting the provisions of section 3766 of the Political Code as it stood before the passage of the act. It has been held in the case of Journal Publishing Co. v. Whitney, 97 Cal. 283, 32 Pac. 237 (this day decided), that the county government act repeals so much of section 3766, Political Code, as requires the board of supervisors to contract for the publication of the delinquent tax list by advertising for sealed proposals to do the same, and awarding the advertising of the list to the lowest bidder. It is plain that the legislature intended to make if the duty of the board of supervisors themselves, in the exercise of a proper discretion, to fix the price of such advertising, without any necessity for giving public notice calling for proposals from those wishing to do such work; but the contract for advertising is to be made by the proper officer, and for a price not exceeding that fixed by the board of supervisors.
Judgment affirmed.